Exhibit 10.2.2

 

EXECUTION VERSION

 

ANNEX 1 – COMMITTED TERM REPURCHASE AGREEMENT ANNEX

 

This Committed Term Repurchase Agreement Annex (this “Annex”) amends,
supplements and forms a part of the Master Repurchase Agreement dated as of
June 30, 2009 (the “Base Agreement”) between FSA Asset Management LLC (“FSAM” or
“Seller”) and Dexia Crédit Local S.A. (“DCL” or “Buyer”).  Capitalized terms
used in the Base Agreement but separately defined herein have the meanings set
forth herein and not those in the Base Agreement.  Capitalized terms not defined
herein have the meanings set forth in the Base Agreement or if not defined
therein, in the Pledge and Administration Agreement identified below.

 

1.                                      DEFINITIONS

 

“Accelerated Downgrade Liquidity Draw” means a Liquidity Draw Request for the
purpose of paying, or reserving funds for payment of, the maximum amount
potentially payable under the Accelerated Termination GICs as a result of a GIC
Credit Event which has made one or more Accelerated Termination Downgrade
Provisions applicable under the relevant Accelerated Termination GICs.

 

“Accelerated Downgrade Liquidity Draw Deadline” means 9:00 A.M., New York City
time, on the first Business Day after the date on which the relevant Accelerated
Downgrade Liquidity Draw is deemed requested.

 

“Accelerated Termination Downgrade Provision” means a provision that requires
the termination and repayment of an FSA GIC Contract either automatically, or
assuming immediate notice from the relevant GIC Holder electing such termination
and repayment, upon a relevant GIC Credit Event, and which becomes applicable
six “business days” (as defined in the relevant FSA GIC Contract) or sooner
after a downgrade of the rating of FSA’s financial strength to below a threshold
of “A-” by S&P or “A3” by Moody’s (or to below a lower threshold).

 

“Accelerated Termination GIC” means an FSA GIC Contract which is subject to an
Accelerated Termination Downgrade Provision and which is identified as an
Accelerated Termination GIC in Appendix 3 to the Sovereign Guarantee.

 

“Additional Costs” means amounts due and payable pursuant to Paragraph 10.

 

“Agreement” means the Base Agreement, as amended and supplemented by this Annex,
and of which this Annex forms a part, together with each Confirmation hereunder
from time to time.

 

“Applicable Spread” shall mean 0.90% per annum.

 

“Authorized Account” means the FSAM Cash Account.

 

“Best Available Eligible Securities” means those Eligible Securities owned by
Seller and available to be transferred by Seller to Buyer in connection with
this Agreement which fall into the highest of the Priority Categories specified
on Schedule A and are transferred in accordance with Paragraph 3(b)(ii).

 

--------------------------------------------------------------------------------


 

“Business Day” has the meaning specified in the Pledge and Administration
Agreement and each reference to “business day” in the Base Agreement shall be a
reference to a Business Day.

 

“Buyer’s Margin Percentage” means 100%.

 

“Commitment Effective Date” means June 30, 2009.

 

“Commitment Fee Period” shall mean each period commencing on and including one
Commitment Fee Period End Date and ending on but excluding the next succeeding
Commitment Fee Period End Date.

 

“Commitment Fee Period End Date” shall mean each of (i) the Commitment Effective
Date (which shall be the first Commitment Fee Period End Date) and (ii) each
date which is three calendar months after the immediately preceding Commitment
Fee Period End Date; provided that the Facility Termination Date shall be the
last Commitment Fee Period End Date.

 

“Default Repo Termination Request” has the meaning specified in Paragraph
3(b)(vii).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Eligible Securities” means the Put Portfolio Assets, Excluded Assets and Other
Assets owned by Seller as of the date of the Agreement, and any securities
purchased by Seller after the date of the Agreement which are included in one of
the categories of securities listed on Schedule A.

 

“Facility Amount” means $3,500,000,000 (Three Billion Five Hundred Million
Dollars) or such lesser Dollar amount to which the Facility Amount may be
reduced from time to time in accordance with Paragraph 7 of this Annex.

 

“Facility Termination Date” means the earliest to occur of the following:
(a) that date on which all of the FSA GIC Contracts are Paid in Full or
terminated and there are no outstanding amounts owed by FSAM under the FSAM
Insurance Agreement, the Master Repurchase Agreement or the Administrative
Services Agreement that have not been Paid in Full, (b) the date which is (x) in
the case of a Dexia Event of Default occurring at least 10 Business Days prior
to the Liquidity and Collateral Trigger Expiration Date, the Liquidity and
Collateral Expiration Date and (y) in the case of a Dexia Event of Default
occurring on or after the tenth Business Day preceding the Liquidity and
Collateral Trigger Expiration Date, 30 calendar days following such Dexia Event
of Default (or if such day is not a Business Day, the next Business Day), and
(c) the Business Day immediately following the settlement date of the set of
Transactions initiated by a Default Repo Termination Request permitted upon a
Dexia Event of Default as described in Paragraph 3(b)(vii) added by this Annex.

 

“GIC Credit Event” means with respect to any FSA GIC Contract, the downgrade,
qualification or withdrawal of the credit ratings of FSA by one or more of
Moody’s, Fitch or S&P, as specified in that FSA GIC Contract.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

 

2

--------------------------------------------------------------------------------


 

“IFRS” shall mean International Financial Reporting Standards as promulgated by
the International Standards Accounting Board as in effect from time to time
consistently applied.

 

“LIBOR” shall mean the rate per annum calculated as set forth below:

 

(i)                                     On each Reset Date, LIBOR for the next
Pricing Rate Period will be reset as the rate for deposits in Dollars for the
Specified LIBOR Period which appears on Reuters Screen LIBOR01 as of 11:00 A.M.,
London time, on such Reset Date; or

 

(ii)                                  On any Reset Date on which no such rate
appears on Reuters Screen LIBOR01 as described above, LIBOR for the next Pricing
Rate Period will be determined on the basis of the arithmetic mean of the rates
at which deposits in Dollars are offered by the Reference Banks at approximately
11:00 A.M., London time, on such Reset Date to prime banks in the London
interbank market for the Specified LIBOR Period.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100th of 1% and all Dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounded upwards).  In the event that the number of days in the first
Pricing Rate Period or last Pricing Rate Period is different than the number of
days corresponding to the Specified LIBOR Period, LIBOR for such Pricing Rate
Period shall be based on an interpolated rate determined by the Buyer in a
commercially reasonable manner.

 

“Margin Notice Deadline” means 11:00 A.M., New York time, on a Business Day.

 

“Market Value” means on any date and with respect to any Eligible Securities,
the “Mark to Market Value” thereof as defined in the Pledge and Administration
Agreement and as most recently determined on or prior to the date of
determination.

 

“Pledge and Administration Agreement” means the Pledge and Administration
Agreement, dated as of June 30, 2009, entered into among Dexia SA, Dexia Crédit
Local S.A., Dexia Bank Belgium SA, Dexia FP Holdings Inc., Financial Security
Assurance Inc. (“FSA”), FSA Asset Management LLC (“FSAM”), FSA Portfolio Asset
Limited, FSA Capital Markets Services LLC, FSA Capital Markets Services
(Caymans) Ltd., FSA Capital Management Services LLC and The Bank of New York
Mellon Trust Company, National Association as Collateral Agent (the “Collateral
Agent”), as amended, restated, supplemented or otherwise modified from time to
time..

 

“Pricing Rate” shall mean, for any Purchased Securities and any Pricing Rate
Period, an annual rate equal to LIBOR for such Pricing Rate Period plus the
Applicable Spread.  The Pricing Rate shall be computed on the basis of a 360-day
year and the actual number of days elapsed.

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period, the second (2nd) Business Day preceding the first day of such Pricing
Rate Period.

 

“Pricing Rate Period End Date” shall mean in relation to any Transaction each of
(i) the Purchase Date (which shall be the first Pricing Rate Period End Date),
and (ii) each date which is a

 

3

--------------------------------------------------------------------------------


 

number of a calendar months equal to the Specified LIBOR Period after the
immediately preceding Pricing Rate Period End Date; provided that the Repurchase
Date shall be the last Pricing Rate Period End Date.

 

“Pricing Rate Period” shall mean each period commencing on and including one
Pricing Rate Period End Date and ending on but excluding the next succeeding
Pricing Rate Period End Date.

 

“Purchase Date” shall mean, with respect to any Purchased Security, the date on
which such Purchased Security is transferred by Seller to Buyer.

 

“Purchase Price” shall mean, with respect to (i) any Purchased Security other
than a Put Portfolio Asset, the price at which such Purchased Security is
transferred by Seller to Buyer on the applicable Purchase Date, which shall be
equal to the Market Value of such Purchased Security on the date the
Confirmation for the relevant Transaction is received, and (ii) any Purchased
Security that is a Put Portfolio Asset an amount equal to the “Put Settlement
Amount” for such Purchased Security as defined in the Put Option Confirmation
between Dexia SA, Dexia Credit Local S.A. and FSAM related to the Guaranteed Put
Contract.

 

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.  Initially, the
sole Reference Bank shall be JPMorgan Chase Bank.  If any Reference Bank should
be unwilling or unable to act as such or if Buyer shall terminate the
appointment of any Reference Bank or if any Reference Bank should be removed
from the Reuters Monitor Money Rates Service or in any other way fail to meet
the qualifications of a Reference Bank, Buyer in the exercise of its good faith
business judgment may designate one or more alternative banks meeting the
criteria specified in clauses (i) and (ii) above as Reference Banks for purposes
of this Annex.

 

“Repurchase Transaction Request” has the meaning specified in Paragraph 3(b)(i).

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

 

“Reset Date” shall mean, with respect to any Pricing Rate Period, the second
Business Day preceding the first day of such Pricing Rate Period with respect to
any Transaction.

 

“Securities Priority List” means a priority listing of the Best Available
Eligible Securities for purposes of this Agreement maintained by Seller and a
copy of which Seller has provided to Buyer, as most recently updated by Seller
and notified to Buyer through the date of determination.

 

“Seller’s Margin Percentage” means 100%.

 

4

--------------------------------------------------------------------------------


 

“Specified LIBOR Period” means, in relation to any Transaction, the period of
one month, two months, three months or six months as specified by Seller in
relation to such Transaction in its Repurchase Transaction Request.

 

“Unutilized Commitment” means on any date (x) the Facility Amount minus (y) the
Purchase Price of all Purchased Securities that have not been repurchased by
Seller hereunder (or with respect to which such repurchase has not been settled)
on or prior to such date.

 

“Weekly Assessment Point” means the first Business Day of each calendar week,
when FSAM will evaluate the balance of cash in the FSAM Cash Account at the
opening of business on such day, the payments expected to be received over the
next seven calendar days and, with respect to collateral posting requirements,
the amount of qualifying assets otherwise available to satisfy such posting
requirements and compare such required amount to the Senior Priority Payments
required to be paid during the next seven calendar days.

 

The definition of “Act of Insolvency” in the Base Agreement is deleted.

 

2.                                      COMMITMENT; FACILITY AMOUNT; FEES

 

(a)                                  From the Commitment Effective Date to the
Facility Termination Date, Buyer agrees to enter into Transactions on the terms
set forth below from time to time upon request by Seller, subject to and in
accordance with the terms and conditions of this Annex and the Agreement. 
Notwithstanding anything to the contrary herein, Buyer shall have no obligation
to enter into any proposed Transaction on any proposed Purchase Date that would
have a Purchase Price that would, when combined with the Purchase Price of all
Purchased Securities that have not been repurchased by Seller hereunder on or
prior to such proposed Purchase Date exceed the Facility Amount.

 

(b)                                 FSAM agrees to pay to DCL, subject to the
Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition specified therein, a commitment fee at the rate of 0.50% per annum on
the Unutilized Commitment as determined by calculating the average Unutilized
Commitment for each day of the fiscal quarter on the Weekly Assessment Point
immediately following the end of each fiscal quarter.  Such fee shall be payable
three (3) Business Days following each Weekly Assessment Point, if such fee was
considered in making the calculations on such day, in accordance with the
preceding sentence, and on the date on which the Commitment terminates.

 

3.                                      INITIATION; CONFIRMATION; TERMINATION

 

The provisions of Paragraph 3(a) and (b) of the Base Agreement are hereby
deleted and replaced in their respective entireties by the following provisions:

 

“(a)                            By 2:00 P.M., New York time, on the Purchase
Date for a Transaction, Buyer shall transfer the Purchase Price with respect to
each Purchased Security specified in the relevant Confirmation to Seller by wire
transfer of immediately available funds to either (i) the Authorized Account or
(ii) the relevant account for any Senior Priority Payment identified by

 

5

--------------------------------------------------------------------------------


 

FSAM under Section 11.2 of the Pledge and Administration Agreement in relation
to which a Transaction is requested hereunder, and the related Purchased
Security shall be concurrently transferred by Seller to an account specified by
Buyer.

 

(b)                                 (i)                                    
Seller (or the Collateral Agent or FSA as contemplated by (vi) below) may, from
time to time, prior to the Facility Termination Date, request that Buyer enter
into a Transaction with respect to one or more Eligible Securities.  Seller (or
the Collateral Agent or FSA as contemplated by (vi) below) shall initiate each
request by submitting a written request, which shall set forth (A) information
identifying, and specifying the principal amount of, each Eligible Security to
be sold to Buyer as Purchased Securities, (B) the Purchase Price in relation to
such Purchased Securities based on the calculation thereof by the Collateral
Agent, (C) a date not earlier than one (1) Business Day following, and not later
than three (3) Business Days following, the effective date of such request as
the proposed Purchase Date, (D) the Specified LIBOR Period for the relevant
Transaction, (E) such date, if any, as Seller (or the Collateral Agent or FSA as
contemplated by (vi) below) may elect to specify as a fixed date of termination
of such Transaction (a “Repurchase Transaction Request”).  Each Repurchase
Transaction Request shall be accompanied by the certificate described in clause
(iii) below.  Except as provided in clauses (ii) and (vii) below, any such
Repurchase Transaction Request shall be effective (x) on the Business Day made,
if delivered to Buyer at or before 4:30 P.M., Paris time, (the “Notice
Deadline”) on such Business Day, or (y) otherwise, on the Business Day
immediately following the date of its delivery to the Buyer.  Each Repurchase
Transaction Request shall be copied to the Collateral Agent at its address
designated pursuant to Annex 2 to the Agreement.  Any Repurchase Transaction
Request will be made by email or facsimile, return receipt requested, in
accordance with the address information set forth in Annex 2.

 

(ii)                                  Notwithstanding the foregoing, an
Accelerated Downgrade Liquidity Draw will be deemed to have been made on the day
of the GIC Credit Event without regard to whether such GIC Credit Event occurred
before or after close of business on that day.  The Buyer will be required to
advance funds with respect to such Transaction by the Accelerated Downgrade
Liquidity Draw Deadline, notwithstanding any failure of the Seller to comply
with Paragraphs 3(b)(i), 3(e) and 8(b) in connection with such deemed request. 
Without conditioning the obligations of the Buyer to provide funds under this
paragraph, FSA shall provide notice of such GIC Credit Event on the date such
event occurs.

 

(iii)                               At the time of any Repurchase Transaction
Request, the Administrator (or if the Administrator has failed to make the
relevant evaluation and comparisons, FSA) shall deliver a certificate to the
Buyer, setting out the evaluation and comparison contemplated to be made by the
Administrator under Sections 9.1 and 11.2(a) and (b) of the Pledge and
Administration Agreement (and may also include any updates to such information)
and stating that the proceeds of the relevant Transaction will be as
contemplated by Paragraph 8(b) below.  Notwithstanding the foregoing, if the
proceeds of any Transaction give rise to a Dexia Reimbursement Payment, such
portion of any Transaction shall be repaid promptly against delivery of the
Purchased Securities related to such proceeds, together with any interest
accrued thereon (but excluding any Additional Costs) and such repayment shall
not be subject to the Subordinated Claims Payment Condition.

 

6

--------------------------------------------------------------------------------


 

(iv)                              In making a Repurchase Transaction Request,
Seller (or the Collateral Agent or FSA as contemplated by (vi) below) shall
identify as Purchased Securities for the relevant Transaction securities that
are not eligible to be posted as collateral under the FSA GIC Contracts
(A) first, out of the Excluded Assets and Other Assets, the Best Available
Eligible Securities based on the Securities Priority List as of the date of such
Repurchase Transaction Request, with Seller (or the Collateral Agent or FSA as
contemplated by (vi) below) identifying Eligible Securities lower on the
Securities Priority List out of the Excluded Assets and Other Assets only as
necessary to result in Seller’s obtaining the Purchase Price sought by Seller in
requesting such Repurchase Transaction, and (B) second, out of the Put Portfolio
Assets in the same manner as set forth in subclause (A).  Seller agrees to use
good faith, commercially reasonable efforts to ensure that the Securities
Priority List is updated from time to time to reflect the Best Available
Eligible Securities (and which shall specify whether the securities are Excluded
Assets and Other Assets, Put Portfolio Assets or assets that are eligible to be
posted as collateral under the FSA GIC Contracts), and Buyer shall have the
right to consult with Seller from time to time, as to whether the Securities
Priority List accurately reflects the Best Available Eligible Securities.

 

Notwithstanding the foregoing, on any date on which the Liquidity Facility has
been fully drawn, a Repurchase Transaction Request may be made in relation to
any Best Available Eligible Securities that would not be required to meet
currently applicable collateral posting requirements in relation to FSA GIC
Contracts (or would be required only to meet collateral posting requirements in
relation to FSA GIC Contracts for which FSAM may elect not to post collateral in
accordance with Section 11.2 of the Pledge and Administration Agreement).

 

(v)                                 Each Repurchase Transaction Request shall
constitute a “Confirmation” for purposes of the Base Agreement, which
Confirmation, together with the Agreement, shall be conclusive evidence of the
terms of the Transaction covered thereby unless objected to in writing by Buyer
for manifest error no more than one (1) Business Day after the date such
Confirmation is received by Buyer.  Each Confirmation shall be deemed
incorporated herein by reference with the same effect as if set forth herein at
length.  With respect to any Transaction, the Pricing Rate shall be determined
initially as of the Pricing Rate Determination Date applicable to the first
Pricing Rate Period for such Transaction, and shall be reset on each Reset Date
for the next succeeding Pricing Rate Period for such Transaction.  Buyer or its
agent shall determine in accordance with the terms of this Annex the Pricing
Rate on each Pricing Rate Determination Date for the related Pricing Rate Period
and notify Seller of such rate for such period on the Reset Date or Pricing Rate
Determination Date with respect to the first Transaction.

 

(vi)                              In the event that FSA has given written notice
to the Seller with a copy to the Buyer that (i) the Seller has failed to comply
with the Seller’s obligation to deliver a Repurchase Transaction Request under
this Annex as set forth in Section 11.2(b) of the Pledge and Administration
Agreement by 4:30 P.M., Paris time, on any Business Day or that (ii) Senior
Priority Payments cannot be paid on any Business Day and the Seller has not
delivered a Repurchase Transaction Request as set forth in Section 11.2 of the
Pledge and Administration Agreement in an amount equal to such unpaid Senior
Priority Payments or the remaining amount available under the Facility Amount
(if less) by 4:30 P.M., Paris time, then the Collateral Agent or FSA shall be
authorized to deliver a Repurchase Transaction Request on behalf of the Seller,
and

 

7

--------------------------------------------------------------------------------


 

such Repurchase Transaction Request, if delivered no later than 4:30 P.M., Paris
time, on the Business Day immediately following the Business Day on which the
Seller fails to deliver a Repurchase Transaction Request, will be deemed to have
been delivered by 4:30 P.M., Paris time, on the preceding Business Day and the
Buyer shall advance funds with respect to such Transaction by 2:00 P.M., New
York City time, on the Business Day following the failure by the Seller to make
the request notwithstanding any failure of the Seller to comply with Paragraphs
3(b)(i) (with respect to the Notice Deadline), 3(e) and 8(b).  Any such request
by the Collateral Agent or FSA must be accompanied by the certificate described
in Paragraph 3(b)(iii).  In the event that a Dexia Event of Default has occurred
and FSA has elected to become Secured Party Representative, the Collateral Agent
or FSA shall be authorized to deliver a Repurchase Transaction Request on behalf
of the Seller, and such request shall be effective hereunder as if made by the
Seller.

 

(vii)                           If a Dexia Event of Default has occurred, the
Seller (or the Collateral Agent or FSA as described in Paragraph 3(b)(vi)) is
permitted to deliver a Repurchase Transaction Request, on or before the
Termination Date, for a set of Transactions (a “Default Repo Termination
Request”) with a Purchase Price in an aggregate amount that, together with any
Default Termination Loan (as defined in the Liquidity Facility), does not exceed
(A) the Exposure as calculated under the Credit Support Annex to the Dexia
Guaranteed Put Contract (as most recently determined on or prior to the date of
such Repurchase Transaction Request), provided that for such purpose the “GIC
Business Costs Amount” shall be deemed increased by 25% minus (B) (x) the
“Value” of all “Posted Collateral” held by the Collateral Agent under the Dexia
CSAs (as such terms are defined in the relevant Dexia CSA and as most recently
determined on or prior to the date of such Repurchase Transaction Request) plus
(y) the cash proceeds of the liquidation of any FSAM Collateral which has been
sold or liquidated in accordance with an exercise of creditor’s remedies by the
Collateral Agent upon such Dexia Event of Default.  For the avoidance of doubt,
the amount of any Default Repo Termination Request delivered by the Seller (or
the Collateral Agent or FSA as described in (vi) above) shall not exceed the
Unutilized Commitment at the time of the request.

 

(viii)                        If Seller, the Collateral Agent or FSA has
effected a Liquidity Draw Offset (as defined in the Credit Support Annex to the
Dexia Guaranteed Put Contract) in relation to any Purchase Price not yet paid by
Buyer in relation to any Repurchase Transaction Request hereunder, the amount
payable as Purchase Price to Seller in relation to such Transaction shall be
reduced by the relevant Liquidity Draw Offset.”

 

Paragraph 3(c) of the Base Agreement is restated to read as follows:

 

“(c)                            On the earliest of (i) the date (if any) fixed
for termination of a Transaction in the case of Transactions having a fixed
term, (ii) any date which is the last day of a Pricing Rate Period in relation
to the relevant Transaction and is elected by Seller upon not less than two
(2) Business Days’ irrevocable prior written notice to Buyer to be the
Repurchase Date for such Transaction, (iii) any date following a Dexia Event of
Default on which funds are available for payments to Buyer subject to the
Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition specified therein, and (iv) the date on which all of the FSA GIC
Contracts are Paid in Full or terminated and there are no outstanding amounts
owed by the Seller under the

 

8

--------------------------------------------------------------------------------


 

FSAM Insurance Agreement, the Master Repurchase Agreement, or the Administrative
Services Agreement, termination of the applicable Transaction will be effected
by transfer to Seller or its agent of the Purchased Securities and any Income in
respect thereof received by Buyer (and not previously credited or transferred
to, or applied to the obligations of Seller pursuant to Paragraph 5 hereof)
against the transfer of the Repurchase Price to an account of Buyer.  Where
clause (iii) of the foregoing sentence applies, Transactions shall be terminated
in the reverse order of which they were initiated (on a “last in, first out”
basis), and shall be terminated in part (with Buyer’s delivery of Purchased
Securities and Income to be proportionally adjusted) to the extent that only a
portion of the Repurchase Price would be available under the Priority of
Payments and subject to the satisfaction of the Subordinated Claims Payment
Condition specified therein.  Amounts received on a termination of a Transaction
shall be applied in the order of priority set forth in Section 11.1(b)(viii) of
the Pledge and Administration Agreement.

 

The following is deemed added to the Base Agreement as Paragraphs 3(d), (e),
(f) and (g):

 

“(d)                           Either Buyer or Seller may also request a
“delivery versus payment” settlement of amounts to be paid or delivered in
relation to any Transaction on a Purchase Date or Repurchase Date.

 

(e)                                  The obligations of the Buyer to enter into
and make settlement of a Transaction hereunder will be unconditional and subject
only (except as provided in Paragraph 3(b)(ii)) to receipt of the Repurchase
Transaction Request and the certificate described in Paragraph 3(b)(iii) within
the time period contemplated thereby.

 

(f)                                    Without limitation of Paragraph
12(b) below, no breach by the Seller (or by the Collateral Agent, FSA any other
party to the Pledge and Administration Agreement or any other person) of any
representation, warranty, covenant or other term or condition of this Agreement,
the Pledge and Administration Agreement, any other Transaction Document, or any
other agreement described in or contemplated in the Purchase Agreement shall
constitute a defense to or otherwise impair the obligation of the Buyer to enter
into and make settlement of a Transaction hereunder in accordance with the terms
and conditions described in Paragraph 3(e) above.

 

(g)                                 Notwithstanding Paragraph 3(f) above, the
Buyer will be indemnified by the Seller for any losses incurred by it in
connection with entering into or making settlement of any Transaction if the
representations and warranties of the Seller are inaccurate or the Seller has
breached its obligations under this Agreement to the Buyer, provided that any
such indemnification or any other claim or recourse of the Buyer for a breach by
the Seller of any representation, warranty, covenant or other term or condition
of this agreement (other than as set forth in Paragraph 3(e) above) will be
payable only subject to the Priority of Payments and (without prejudice to any
claims for Dexia Reimbursement Payments in accordance with the terms of the
Pledge and Administration Agreement) satisfaction of the Subordinated Claims
Payment Condition specified therein.”

 

9

--------------------------------------------------------------------------------


 

4.                                      PERIODIC PRICE DIFFERENTIAL PAYMENTS;
MARGIN PAYMENTS

 

(a)                                  On the last day of each Pricing Rate Period
(or if such day is not a Business Day, the next following Business Day), Seller
shall pay to Buyer, subject to the Priority of Payments and the satisfaction of
the Subordinated Claims Payments Condition specified therein (other than with
respect to Dexia Reimbursement Payments), in accordance with the account details
specified in such Confirmation or such standing account details as may be agreed
between Buyer and Seller from time to time, the accrued and unpaid Price
Differential in relation to each Transaction and such Pricing Rate Period.  For
purposes of calculating the accrued Price Differential relation to any Pricing
Rate Period other than the initial Pricing Rate Period, the reference to
“Purchase Date” in the definition of “Price Differential” shall be deemed to
refer to the first day of such Pricing Rate Period.

 

(b)                                 For purposes of Paragraph 4(c) of the Base
Agreement the words “such day” shall be replaced by “the next Business Day” and
the words “the next business day following” shall be replaced by “the second
Business Day following”.

 

(c)                                  For purposes of Paragraph 4(e), the minimum
dollar amount of Margin Deficit which will give rise to obligations under
Paragraph 4(a) and 4(b) is $5,000,000 in relation to all Transactions in the
aggregate.  Paragraph 4(f) will not apply.

 

(d)                                 For the avoidance of doubt, payments of
Margin Deficit by Seller under Paragraph 4(a) shall be subject to funds being
available therefor under the Priority of Payments and subject to the
satisfaction of the Subordinated Claims Payment Condition specified therein,
provided, however, that such restriction shall not restrict Buyer’s rights under
Paragraph 5 in relation to Income received on Purchased Securities.

 

(e)                                  For purposes of Paragraph 5, Income shall
be credited by Buyer to the FSAM Cash Account not later than three Business Days
following receipt of such Income by Buyer.

 

5.                                      REPRESENTATIONS

 

Paragraph 10 of the Base Agreement (“Representations”) is hereby supplemented by
the following:

 

“Seller represents and warrants to Buyer that as of the Purchase Date for the
purchase of any Purchased Security by Buyer from Seller and any Transaction
hereunder and as of the date of this Annex and at all times while this Annex and
any Transaction hereunder is in full force and effect:

 

(a)                                  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite power and authority, corporate and otherwise, to
conduct its business as now conducted and to own its properties.  Seller has
full power and authority to enter into this Agreement and to incur its
obligations provided for herein and therein, all of which have been duly
authorized by all proper and necessary corporate action on the part of the
Seller.  This Agreement has been duly executed and

 

10

--------------------------------------------------------------------------------


 

delivered by the Seller and constitutes the valid and legally binding agreement
of the Seller, enforceable against the Seller in accordance with its terms,
except as enforceability may be affected by bankruptcy, insolvency and other
laws relating to or affecting creditors’ rights generally and by general
principles of equity.

 

(b)                                 All consents and approvals of, and all
notices to and filings with, any governmental entities or regulatory bodies
required as a condition to the valid execution, delivery or performance by the
Seller of this Agreement have been obtained or made.  Neither the execution and
delivery of this Agreement nor compliance with the terms and provisions hereof
and thereof will conflict with, result in a breach of or constitute a default
under (i) any of the terms, conditions or provisions of the limited liability
company agreement of the Seller, (ii) any law, regulation or order, writ,
judgment, injunction, decree, determination or award of any court or
governmental instrumentality or (iii) any agreement or instrument to which the
Seller is a party or by which it is bound.

 

(c)                                  The consolidated financial statements of
the Seller and its consolidated subsidiaries (if any) furnished or made
available to the Buyer on or prior to the date on which this representation is
made or deemed repeated are complete and correct and fairly present the
consolidated financial condition of the Seller and its consolidated subsidiaries
as at the dates thereof and the results of operations for the periods covered
thereby (subject, in the case of quarterly statements, to normal, year-end audit
adjustments).  Such financial statements were prepared in accordance with GAAP
or IFRS consistently applied.

 

(d)                                 The Seller is not (i) a “holding company,”
or a “subsidiary company” of a “holding company,” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) required to be registered as an “investment company” as
defined in (or subject to regulation under) the Investment Company Act of 1940. 
Neither the Seller’s entering into any Transaction, or the application of the
proceeds or repayment thereof by the Seller, nor the consummation of other
transactions contemplated hereunder, will violate any provision of the Public
Utility Holding Company Act of 1935, the Investment Company Act of 1940 or any
rule, regulation or order of the SEC.

 

(e)                                  All financial data or information
concerning the Purchased Securities that has been delivered by or on behalf of
Seller to Buyer is, to the best knowledge of Seller, true, complete and correct
in all material respects.

 

(f)                                    Except as disclosed in the manner
described in Section 3.1(a)(v) of the Pledge and Administration Agreement, there
is no action, suit or proceeding pending against, or to the Seller’s knowledge
threatened against or affecting, the Seller before any court or arbitrator or
any governmental body, agency or official which, if adversely determined, would
have a material adverse effect (actual or prospective) on the Seller’s business,
properties or financial position or which seeks to terminate or calls into
question the validity or enforceability of this Agreement.

 

(g)                                 Immediately prior to the purchase of any
Purchased Securities by Buyer from Seller, such Purchased Securities are free
and clear of any lien, security interest, claim, option, charge, encumbrance or
impediment to transfer (including any “adverse claim” as defined in

 

11

--------------------------------------------------------------------------------


 

Section 8-102(a)(1) of the UCC but excluding any liens or encumbrances to be
released simultaneously with the sale to Buyer hereunder), and are not subject
to any rights of setoff, any prior sale, transfer, assignment, or participation
by Seller or any agreement by Seller to assign, convey, transfer or participate,
in whole or in part, and Seller is the sole legal record and beneficial owner of
and owns and has the right to sell and transfer such Purchased Securities to
Buyer and, upon transfer of such Purchased Securities to Buyer, Buyer shall be
the owner of such Purchased Securities (other than for U.S. Federal, state and
local income and franchise tax purposes) free of any adverse claim, subject to
Seller’s rights pursuant to the Agreement.  In the event the related Transaction
is recharacterized as a secured financing of the Purchased Securities, the
provisions of the Agreement are effective to create in favor of Buyer a valid
security interest in all rights, title and interest of Seller in, to and under
the Purchased Securities, Buyer shall have a valid, perfected and enforceable
first priority security interest in the Purchased Securities and such other
collateral, subject to no lien or rights of others other than as granted herein.

 

(h)                                 Neither the entering into nor consummation
of any Transaction hereunder, nor the use of the proceeds thereof, will violate
any provisions of Regulation T, U or X.  If requested by Buyer, Seller, any
applicable Affiliate of Seller and the recipient of any portion of the proceeds
of, or any portion of, any Transaction shall furnish to Buyer a statement on
Federal Reserve Form G-3 referred to in Regulation U.”

 

6.                                      EVENTS OF DEFAULT

 

The first sentence (ending at the colon before subparagraph (a)) of Paragraph 11
of the Base Agreement (“Events of Default”) is hereby amended to read as
follows:

 

“In the event that a Dexia Event of Default as defined in the Pledge and
Administration Agreement occurs (with respect to Buyer an “Event of Default”):”

 

For the avoidance of doubt, no Events of Default shall apply to Seller and the
provisions of Paragraph 11 referring to circumstances where the Seller is the
defaulting party shall be disregarded.

 

7.                                      OPTIONAL REDUCTION OF FACILITY BY SELLER

 

With the prior written consent of FSA, Seller may reduce the Unutilized
Commitment portion of the Facility Amount at any time in whole, or from time to
time in part by an amount equal to $5,000,000 or any larger amount in increments
of $1,000,000, (or such reduction as reduces the Facility Amount to the amount
outstanding), by delivering to Buyer written notice specifying the amount of
such reduction and the date on which such reduction is to become effective
(which date may not be earlier than the date of delivery of such notice).   Any
such reduction shall be irrevocable.  Any such reduction without the prior
written consent of FSA shall be void ab initio.

 

12

--------------------------------------------------------------------------------


 

8.                                      COVENANTS

 

The Seller covenants and agrees that until after the Facility Termination Date
and the later to occur of (i) the last Repurchase Date and (ii) the performance
of all obligations of the Seller hereunder:

 

(a)                                  General Affirmative Covenants.  The Seller
will maintain its existence as a limited liability company in good standing,
will comply in all material respects with all applicable laws, rules,
regulations and orders of any governmental authority noncompliance with which
would have a material adverse effect on its financial condition or operations or
on its ability to meet its obligations hereunder, and will continue to engage in
business of the same general type as that engaged in by the Seller on the date
hereof.  The Seller will pay and discharge, at or before maturity, all its
obligations and liabilities, including, without limitation, tax liabilities,
where failure to satisfy such obligations or liabilities in the aggregate would
have a material adverse effect on its financial condition, operations or ability
to meet its obligations hereunder.

 

(b)                                 Use of Proceeds.  The proceeds of any
Transaction may be used only (x) in the case of any Transaction other than a
Transaction requested pursuant to a Default Repo Termination Request, to satisfy
a scheduled or expected Senior Priority Payment identified by FSAM or FSA in
accordance with the provisions Section 11.2(a) or (b) of the Pledge and
Administration Agreement at or prior to the relevant Repurchase Transaction
Request or (y) in the case of a Transaction requested pursuant to a Default Repo
Termination Request, to be applied to Senior Priority Payments or to purchase
Permitted Investments to be held by the Collateral Agent under the Pledge and
Administration Agreement and subsequently applied to Senior Priority Payments.

 

(c)                                  Maintenance of Properties.  The Seller
shall (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) use the standard of care
typical in the industry in the operation and maintenance of its facilities,
except where the failure to do so could not reasonably be expected to have a
material adverse effect on the Seller.

 

(d)                                 Maintenance of Insurance.  The Seller shall
maintain with financially sound and reputable insurance companies or with a
captive insurance company that is an affiliate of the Seller as to which the
Buyer may request reasonable evidence of financial responsibility, insurance
with respect to its properties in such amounts with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Seller or any
of its subsidiaries operates.

 

9.                                      RETRANSFER TERMS

 

It is Seller’s intent to account for each Transaction hereunder as a secured
financing under GAAP and/or IFRS.  Notwithstanding Paragraph 8 of the Base
Agreement, Buyer agrees to use its good faith, commercially reasonable efforts
to enter into any restriction on Buyer’s rights

 

13

--------------------------------------------------------------------------------


 

under Paragraph 8 of the Base Agreement which Seller shall demonstrate, to be
required in order for Seller to properly account for any Transaction as a
secured borrowing.

 

10.                               TAXES, INCREASED COSTS

 

(a)                                  If, after the date of this Annex, the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by any Governmental Authority or compliance by Buyer with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority having jurisdiction over Buyer made
subsequent to the date hereof:

 

(i)                                     shall subject Buyer to any tax of any
kind whatsoever with respect to the Agreement, any Purchased Security or any
Transaction, or change the basis of taxation of payments to Buyer in respect
thereof (except for changes in the rate of tax on Buyer’s overall net income);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of Buyer; or

 

(iii)                               shall impose on Buyer any other condition
due to the Agreement or the Transactions;

 

and the result of any of the foregoing is to increase the cost to Buyer of
entering into, continuing or maintaining Transactions or to reduce any amount
receivable under the Agreement in respect thereof; then, in any such case,
Seller shall pay Buyer, within 30 days after written demand therefor is received
by Seller, any additional amounts necessary to compensate Buyer for such
increased cost payable or reduced amount receivable.  If Buyer becomes aware
that it is entitled to claim any additional amounts pursuant to this Paragraph
10(a), it shall notify Seller in writing of the event by reason of which it has
become so entitled within a reasonable period after Buyer becomes aware
thereof.  A certificate as to the calculation of any additional amounts payable
pursuant to this subsection shall be submitted by Buyer to Seller and shall be
conclusive and binding upon Seller in the absence of manifest error.  In
determining such additional amounts, Buyer will act reasonably and in good
faith.

 

This covenant shall survive the last Repurchase Date, and the repurchase by
Seller of any or all of the Purchased Securities.

 

(b)                                 If Buyer shall have reasonably determined
that the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by Buyer
or any corporation controlling Buyer with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof does have the effect of reducing
the rate of return on Buyer’s or such corporation’s capital as a consequence of
its obligations

 

14

--------------------------------------------------------------------------------


 

hereunder to a level below that which Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
Buyer’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by Buyer to be material, then, from time to time, within 30 days
after submission by Buyer to Seller of a written request therefor, Seller shall
pay to Buyer such additional amount or amounts as will compensate Buyer for such
reduction.  A certificate as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller and
shall be conclusive and binding upon Seller in the absence of manifest error. 
In determining such additional amounts, Buyer will act reasonably and in good
faith.  This covenant shall survive the Facility Termination Date, and the
repurchase by Seller of any or all of the Purchased Securities.

 

11.                               FURTHER ADJUSTMENTS TO BASE AGREEMENT

 

The following additional provisions of the Base Agreement are deemed deleted
and/or superseded by this Annex:  Subclause (B) of the last sentence of
Paragraph 5 (with the designation “(A)” to be removed from such sentence),
Paragraph 9, subclause (ii) of Paragraph 12 (with subclause (iii) being
redesignated as subclause (ii)), Paragraph 15, Paragraph 16, Paragraph 17 and
Paragraph 18.

 

12.                               MISCELLANEOUS

 

(a)                                  Setoff.  Without prejudice to the Liquidity
Draw Offset provision set forth in Paragraph 3(b)(viii), the rights and
obligations of the parties hereunder shall not be subject to, and shall not form
the basis for, any rights of setoff arising from a transaction not subject to
this Agreement; provided, that if on any day there are amounts in the same
currency payable both by the Buyer to the Seller and by the Seller to the Buyer,
in accordance with the Priority of Payments, such amounts may be set off against
one another and only a single net amount transferred by the Buyer to the Seller,
or by the Seller to the Buyer, as the case may be.

 

(b)                                 Subordination.  The Buyer agrees any and all
amounts payable to it by the Seller under this Agreement and any Transaction
Documents shall be paid to the Buyer only in accordance with the Priority of
Payments and (other than with respect to Dexia Reimbursement Payments)
satisfaction of the Subordinated Claims Payment Condition specified therein.

 

(c)                                  Amendments and Waivers.  No failure or
delay on the part of the Buyer in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power preclude any other or further exercise thereof or the
exercise of any other right or power hereunder.  No amendment, modification,
supplement, termination or waiver of any provision of this Agreement nor consent
to any departure by the Seller herefrom or therefrom shall in any event be
effective unless the same shall be in writing and signed by the Buyer, the
Seller and FSA.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No notice to or
demand on the Seller in any case shall, of itself, entitle the Seller to any
other or further notice or demand in similar or other circumstances. 
Notwithstanding the foregoing, any amendment, modification, supplement,
termination or waiver of any provision of this Agreement entered into by the
Buyer and the Seller without the prior written consent of FSA shall be void ab
initio.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Third Party Beneficiary.  Each of FSA and
the Collateral Agent shall be a third party beneficiary of the provisions of
this Agreement setting forth rights of FSA or the Collateral Agent,
respectively.

 

(e)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of, and shall be enforceable by, the parties hereto
and their respective successors and permitted assigns.  Neither this Agreement
nor any interest or obligation in or under this Agreement may be assigned or
transferred (whether by way of security or otherwise) by the Buyer without the
consent of the Seller and FSA (other than for DCL to make an assignment or
transfer to DBB or DBB to make an assignment or transfer to DCL), other than

 

(I) pursuant to a consolidation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (a “Corporate
Reorganization”), provided that the Remedies Nonimpairment Condition (as defined
in the Pledge and Administration Agreement) is satisfied in relation to such
Corporate Reorganization; or

 

(II)  pursuant to an assignment of its rights and obligations hereunder in whole
or in part by the Buyer (the “Assigning Buyer”) to an Affiliate of such Buyer (a
“Transferee Buyer”) where (i)(a) such Transferee Buyer has a rating assigned by
Moody’s to its long-term indebtedness and its short-term indebtedness at least
as high as the rating assigned by Moody’s to the long-term indebtedness and
short-term indebtedness of the Assigning Buyer, and (b) such Transferee Buyer
has a rating assigned by S&P to its long-term indebtedness and its short-term
indebtedness at least as high as the rating assigned by S&P to the long-term
indebtedness and short-term indebtedness of the Assigning Buyer, in each case on
the date of the proposed assignment, (ii) the Assigning Buyer receives
confirmation from Moody’s and S&P that none of the ratings of the Transferee
Buyer referred to in clause (i) above will be reduced or withdrawn after giving
effect to the proposed assignment (or if reduced, will be reduced to a rating
subcategory not lower than the corresponding rating subcategory of the Assigning
Buyer (and for this purpose a rating of the same subcategory which is on
negative watch or watch for downgrade shall be considered lower than a rating of
the same subcategory that is not on negative watch or watch for downgrade)),
(iii) if the Transferee Buyer would be located in a different jurisdiction than
the Assigning Buyer (and is not located in Belgium or France), the Remedies
Nonimpairment Condition is satisfied in relation to such assignment, (iv) the
relevant Unutilized Commitment of the Assigning Buyer is $1.5 billion or less at
the time of such assignment and (v) after giving effect to such assignment there
would be no more than three different Buyers having a separate Unutilized
Commitment hereunder.

 

The Seller may not assign or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the Buyer, and any
purported assignment without such consent shall be void.

 

(f)                                    Costs, Expenses and Taxes.  The Seller
agrees to pay on demand all costs and expenses of the Buyer, including
reasonable fees and expenses of counsel, in connection with the enforcement
against it of this Agreement and the protection of the Buyers’ rights hereunder
and

 

16

--------------------------------------------------------------------------------


 

thereunder, including any bankruptcy, insolvency, enforcement proceedings or
restructuring with respect to the Seller, in each case subject to the Priority
of Payments and satisfaction of the Subordinated Claims Payment Condition
specified therein.  In addition, the Seller shall pay any and all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, and agrees to save
the Buyer harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees, in
each case subject to the Priority of Payments and satisfaction of the
Subordinated Claims Payment Condition specified therein.

 

(g)                                 Acknowledgement of Security Interests.  The
Buyer hereby acknowledges that the Seller is granting a security interest in its
rights under this Agreement to the Collateral Agent on behalf of the Secured
Parties (including FSA) to secure its obligations under the Pledge and
Administration Agreement and the Transactions Documents, and the Buyer hereby
consents to any transfer of any or all of such rights in connection with the
enforcement of such security interests.

 

(h)                                 Governing Law.  Governing Law.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK AND THE MANDATORY CHOICE OF LAW RULES CONTAINED IN THE UCC.  Each of the
parties hereto hereby irrevocably submits to the exclusive jurisdiction of any
U.S. federal or state court in The City of New York for the purpose of any suit,
action, proceeding or judgment arising out of or relating to this Agreement. 
Each of the parties hereto hereby consents to the laying of venue in any such
suit, action or proceeding in New York County, New York, and hereby irrevocably
waives any claim that any such suit, action or proceeding brought in such a
court has been brought in an inconvenient forum and agrees not to plead or claim
the same.  Notwithstanding the foregoing, nothing contained in this Agreement
shall limit or affect the rights of any party hereto to exercise remedies under
this Agreement or any of the other Transaction Documents, or to enforce any
judgment with respect thereto, in any jurisdiction or venue.  Any process in any
such action shall be duly served if mailed by registered mail, postage prepaid,
with respect to (i) the Seller, at its address designated pursuant to Annex 2 to
the Agreement and (ii) with respect to the Buyer, the Buyer hereby irrevocably
appoints Dexia Crédit Local New York Branch (the “Process Agent”), at 445 Park
Avenue, 7th Floor, New York, NY 10022, as its agent to receive, on behalf of the
Buyer and its property, service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding.  Such
service may be made by mailing or delivering a copy of such process to the Buyer
in care of the Process Agent at the Process Agent’s above address, and the Buyer
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  The Buyer may appoint a replacement Process Agent with
an office in the State of New York by notice to FSA.

 

(i)                                     WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS

 

17

--------------------------------------------------------------------------------


 

CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION.

 

(j)                                     Sovereign Immunity.  To the extent that
the parties hereto, or any of their respective properties, assets or revenues
may have or may hereafter become entitled to, or have attributed to them, any
right of immunity, on the grounds of sovereignty or otherwise, from any legal
action, suit or proceeding, from the giving of any relief in any respect
thereof, from setoff or counterclaim, from the jurisdiction of any court, from
service of process, from attachment upon or prior to judgment, from attachment
in aid of execution of judgment, or from execution of judgment, or other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment, in any jurisdiction in which proceedings may at any time be commenced,
with respect to its obligations, liabilities or any other matter under or
arising out of or in connection with this Agreement, the parties hereto hereby
irrevocably and unconditionally waive, and agree not to plead or claim, to the
fullest extent permitted by applicable law, any such immunity and consent to
such relief and enforcement.

 

(k)                                  Non-Petition.  The Buyer agrees that it
will not, prior to the Senior Release Date, acquiesce, petition or otherwise
institute against, or join any other person in instituting against, the Seller,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any federal or state bankruptcy, or
similar law, including without limitations proceedings seeking to appoint a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Seller or any substantial part of its property;
provided, that this provision shall not restrict or prohibit the Buyer from
joining any such proceedings which shall have already commenced under applicable
laws and not in violation of this provision.  This provision shall survive the
termination of this Agreement for any reason.

 

(l)                                     Limited Recourse.  The obligations of
the Seller in relation to this Agreement and any Transaction hereunder are
limited recourse obligations, payable solely from the proceeds of the FSAM
Collateral available under and applied in accordance with the Priority of
Payments and (other than with respect to Dexia Reimbursement Payments) subject
to the satisfaction of the Subordinated Claims Payment Condition specified
therein.  Upon application of the FSAM Collateral and proceeds thereof available
to satisfy the obligations of the Seller hereunder in accordance with the Pledge
and Administration Agreement, the Buyer shall not be entitled to take any
further steps against the Seller to recover any sums due and shall not
constitute a claim against the Seller to the extent of any insufficiency.  No
recourse shall be had for the payment of any amounts owing in respect of this
Agreement against any officer, director, employee, stockholder, member or
incorporator of the Seller.  This provision shall survive the termination of
this Agreement for any reason.  The Buyer shall have no right to commence or
maintain any action, suit or proceeding against Seller arising out of any breach
of this Agreement by Seller for any reason, but such provision shall be without
prejudice to the rights of the Buyer to indemnification in accordance with
Paragraph 3(g).

 

(m)                               Counterparts.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if all signatures thereon were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding between the Seller

 

18

--------------------------------------------------------------------------------


 

and the Buyer with respect to the subject matter hereof, and supersedes any
prior agreements and understandings with respect thereto.

 

(n)                                 Notices.  The words “mail, electronic mail,
fascsimile” are deemed to replace the words “mail, facsimile” in Paragraph 13. 
The last sentence of Paragraph 13 is deemed deleted.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Committed Term
Repurchase Agreement Annex to be executed by their respective corporate
officers, thereunto duly authorized, as of June 30, 2009.

 

 

DEXIA CRÉDIT LOCAL S.A.

FSA ASSET MANAGEMENT LLC

 

 

 

 

By:

 

 

By:

 

Title:

Title:

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A TO ANNEX 1 — ELIGIBLE SECURITIES

 

Security Type:

 

Priority
Category:

U.S. Treasury Bonds, Bills and Notes, or other direct obligations of, or
obligations guaranteed by, the U.S. Government

 

2

Fannie Mae, FHLMC and GNMA debt or agency RMBS or CMBS securities

 

2

Other RMBS or CMBS

 

4

Credit Card ABS

 

4

Auto Loan ABS

 

4

Student Loan ABS

 

4

Municipal Bonds

 

1

CLO/CDO Securities

 

4

Corporate Bonds

 

3

Military Housing Bonds

 

5

Domestic and International Project Finance Bonds

 

5

Domestic Utility Bonds

 

5

NIMs

 

5

“Triple-X” Bonds

 

5

“Refi” Bonds

 

5

Westlake Facility

 

5

Other Securities owned by Borrower

 

Deemed to have lowest Priority Category.

 

21

--------------------------------------------------------------------------------